Citation Nr: 0920691	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1966 to September 
1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Portland, Oregon which denied service connection for 
major depressive disorder.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it appears that there are additional private medical 
records that have not been obtained.  More specifically, at 
the time of the April 2006 VA examination the Veteran 
reported that he had "repeated episodes of treatment for 
depression" and was specifically treated by Dr. Aflatooni in 
1989 for a period of six months for depression.  However, it 
does not appear the RO attempted to obtain those treatment 
records.  As these medical records were not part of the 
Veteran's file at the time of the VA examination, the 
examiner did not have an opportunity to review all the 
medical evidence.  Consequently, the Board is of the opinion 
that an attempt should be made to obtain these records prior 
to final appellate review.  

Further review discloses that clarification of the opinion 
rendered following the April 2006 VA examination is 
necessary.  In this regard, following the examination the 
Veteran was diagnosed as having a major depressive disorder, 
and the examiner commented that the Veteran had a 
"depressive pattern from which he had suffered episodically 
throughout his life."  The examiner also indicated that 
there was no evidence that the Veteran's service had any 
lasting effect on the depressive pattern, but also stated 
that the Veteran's recurrent episodes of depression appeared 
to be related to a personality disorder with marked passive 
dependent and passive aggressive traits.  Thus, it is not 
entirely clear whether the Veteran had a depressive disorder 
that existed prior to his service, and it is noteworthy that 
a June 1966 service physical examination performed in 
connection with the Veteran's entry into service contained a 
psychiatric diagnosis of "emotional immaturity and anxiety, 
mild."  If the Veteran's did not have a depressive disorder 
that existed prior to his service, it is not clear whether 
the currently diagnosed major depressive disorder is related 
to the psychiatric symptomatology shown in service treatment 
records.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Veteran to determine when and where he 
received treatment for depression since 
his separation from service in 
September 1966.

2.  After obtaining the necessary 
authorizations from the Veteran the 
RO/AMC should obtain and associate with 
the claims records of psychiatric 
treatment identified by the Veteran, 
including records of treatment the 
Veteran received from Dr. Aflatooni in 
1989, as reported at the time of the 
April 2006 VA examination.

3.  The Veteran should be afforded an 
examination by a psychiatrist to 
ascertain the nature and etiology of 
all disorders that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and the report of the 
April 2006 VA examination, and offer 
comments, clarification and an opinion, 
as to the following questions:

(i) Does the evidence of record 
clearly and unmistakably show that 
the Veteran had a psychiatric 
disorder, excluding a personality 
disorder, which existed prior to his 
entry to service?  Please explain 
what evidence supports you 
conclusion.

(a) If a psychiatric disorder 
did exist prior to entry to 
service, did the psychiatric 
disorder increased in severity 
during service?  

(b) If the psychiatric disorder 
increased in severity during 
service, did the increase in 
severity represent a chronic 
worsening of the disorder or 
was the increase in severity 
the natural progression of the 
disorder?  

(ii)  If the examiner determines that 
a psychiatric disorder did not exist 
prior to service, was a psychiatric 
disorder, other than a personality 
disorder, manifested during service, 
or is any currently diagnosed 
psychiatric disorder causally or 
etiologically related to the 
symptomatology shown in service 
treatment records?  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinions cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

